487 F.2d 1334
Emanuel ST. ETIENNE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 73-2957 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 14, 1973.

Gerald J. Gallinghouse, U. S. Atty., May Williams Cazalas, Asst. U. S. Atty., New Orleans, La., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges.
PER CURIAM.


1
We vacate the district court's order summarily denying St. Etienne's motion to vacate sentence filed pursuant to 28 U.S.C.A. Sec. 2255, and remand the cause with instructions to resentence the appellant in conformity with our opinion in Caille v. United States, 5 Cir. 1973, 487 F.2d 614.


2
Vacated and Remanded.



*
 Rule 18, 5 Cir.; Isbell Enterprises, Inc. v. Citizens Casualty Company of New York, et al., 5 Cir., 1970, 431 F.2d 409, Part I